Dismissed; Opinion Filed April 26, 2019.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00010-CV

                             BRIAN WEST, Appellant
                                     V.
                  READY ROOFING AND RENOVATION, LLC, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-01846-2018

                              MEMORANDUM OPINION
                            Before Justices Bridges, Brown, and Nowell
                                    Opinion by Justice Nowell
       The clerk’s record in this appeal was due on April 5, 2019. On April 8, 2019, the Collin

County District Clerk notified the Court that the clerk’s record had not been filed because appellant

had not yet paid for the record. In light of this, we directed appellant to provide the Court, by April

19, 2019, with written verification that payment or payment arrangements had been made with the

district clerk or written documentation that appellant had been found to be entitled to proceed

without payment of costs. See TEX. R. APP. P. 35.3(a)(2). We cautioned appellant that the failure

to do so might result in the appeal being dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b). Three days later, appellant’s attorney filed a letter stating that “Appellant has not paid the

fees and costs associated with this appeal to date, or delivered those funds to counsel to make

payment from.”
       Because appellant has not paid or made arrangements to pay for the clerk’s record or shown

he was entitled to proceed without payment of costs, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                  /Erin A. Nowell/
                                                  ERIN A. NOWELL
                                                  JUSTICE

190010F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BRIAN WEST, Appellant                                 On Appeal from the 401st Judicial District
                                                       Court, Collin County, Texas
 No. 05-19-00010-CV         V.                         Trial Court Cause No. 401-01846-2018.
                                                       Opinion delivered by Justice Nowell,
 READY ROOFING AND RENOVATION,                         Justices Bridges and Brown participating.
 LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of prosecution.

        It is ORDERED that appellee READY ROOFING AND RENOVATION, LLC recover
its costs, if any, of this appeal from appellant BRIAN WEST.


Judgment entered this 26th day of April, 2019.




                                                 –3–